UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 12-7881


UNITED STATES OF AMERICA,

                Plaintiff – Appellee,

          v.

DONNIE J. AUSTIN,

                Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of Virginia, at Richmond.  Henry E. Hudson, District
Judge. (3:02-cr-00124-HEH-1)


Submitted:   March 20, 2013                 Decided:   March 22, 2013


Before MOTZ, SHEDD, and DUNCAN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Donnie J. Austin, Appellant Pro Se. Peter Sinclair Duffey,
Assistant United States Attorney, Richmond, Virginia, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

           Donnie J. Austin appeals the district court’s order

denying   his   motion   under   18   U.S.C.   § 3582(c)(2)   (2006)   for

reduction of sentence.      We have reviewed the record and find no

reversible error.    Accordingly, we affirm for the reasons stated

by the district court.       United States v. Austin, No. 3:02-cr-

00124-HEH-1 (E.D. Va. Oct. 12, 2012).            We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before this court and argument would

not aid the decisional process.

                                                                AFFIRMED




                                      2